United States Court of Appeals
                     For the First Circuit


No. 16-1030

                         UNITED STATES,

                            Appellee,

                               v.

                     JOSÉ MEJÍA-ENCARNACIÓN,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                             Before

                 Torruella, Lipez, and Thompson,
                         Circuit Judges.


     Rafael F. Castro-Lang on brief for appellant.
     Francisco A. Besosa-Martínez, Assistant United States
Attorney, Mariana E. Bauzá-Almonte, Assistant United States
Attorney, Chief, Appellate Division, Rosa Emilia Rodríguez-Vélez,
United States Attorney, on brief for appellee.


                          April 4, 2018
             LIPEZ, Circuit Judge.           José Mejía-Encarnación appeals

from a judgment of conviction and a sentence of 121 months'

imprisonment entered by the district court after he pleaded guilty

to two counts of conspiring to possess with intent to distribute

narcotics.     On appeal, Mejía argues that, at the change of plea

hearing, the district court did not adequately probe whether the

medications he was taking would affect the voluntariness of his

plea, and that the district court abused its discretion by denying

his third motion for substitute counsel after his plea was entered.

He seeks to have his sentence vacated and the case remanded for a

hearing to determine whether his guilty plea should be set aside.

Because we find no plain error or abuse of discretion in the

district court's actions, we affirm.

                                        I.

             Mejía   was    indicted    in     July   2012   on   two   counts   of

knowingly and intentionally conspiring to possess with intent to

distribute narcotics in violation of 21 U.S.C. § 846.                      He had

allegedly conspired with two others, one of whom turned out to be

a government informant, to import cocaine and heroin into Puerto

Rico from the Dominican Republic in March through May of 2012.

Mejía instructed the informant to travel from Puerto Rico to the

Dominican Republic in his car via ferry, to meet with a supplier

who would load the car with narcotics, and to return to Puerto

Rico with the car.         Subsequently, upon re-entry into Puerto Rico,


                                       - 2 -
Customs and Border Patrol agents stopped and searched the vehicles

of both the informant and Mejía's co-conspirator, finding 2,576

grams of heroin in one vehicle and 8 kilograms of cocaine in the

other.

             During the pre-trial proceedings, Mejía was represented

by three different attorneys.           First, Federal Public Defender

Victor González-Bothwell was appointed to represent him, but Mejía

soon chose to retain Luis Rivera-Rodríguez as counsel instead.

While Mejía was represented by Rivera, the government presented

him   with   a   plea   deal.   After   seeking   and   receiving   several

extensions of the deadline to file a motion for change of plea,

Mejía moved for change of plea at a scheduling conference, and a

hearing on that motion was set for May 2013.

             A week before the scheduled change of plea hearing, Mejía

filed a pro se motion for substitute counsel, claiming that Rivera

had provided ineffective assistance of counsel due to his "lack of

action and continuous omissions."          Rivera then filed a letter

explaining to the court that he had met with Mejía and that Mejía

had stated that he filed the motion because he was frustrated that

Rivera "could not get a better offer/plea agreement from the

government," but that Mejía had indicated that he was willing to

continue to have Rivera represent him.            At the hearing, Mejía

confirmed that he filed the motion because he was unsatisfied with

the government's plea deal.         The court explained that "[t]he


                                  - 3 -
decision to offer you a plea has nothing to do with Mr. Rivera.

That's a decision of the prosecution."       The government agreed,

stating that its "offer stands as it is" and that "[i]t's nothing

that is in the power or control of Mr. Rivera."        Despite these

explanations, Mejía stated that he wanted new counsel, and the

court granted his request, appointing Ovidio E. Zayas-Pérez to

represent him.

           While represented by Zayas, Mejía filed a second change

of plea motion.    On the day of the hearing on that motion, however,

the government informed the magistrate judge that no agreement had

been reached, and it requested that a trial date be set.      At the

same time, Zayas filed a motion to withdraw as Mejía's defense

counsel.   His motion explained that, although he had obtained a

more favorable plea deal than the one offered to Mejía when he was

represented by Rivera, and although he had met with Mejía several

times to discuss the plea offer, Mejía was not satisfied with his

representation and had rejected the deal.      The judge granted the

motion and reappointed González, the federal public defender, to

represent Mejía.

           Although González continued to try to negotiate a plea

agreement on Mejía's behalf, the government declined to offer

another deal.      Mejía was thus confronted with the option of

pleading guilty without any agreement or going to trial.      On the

day the trial was set to begin, González informed the court that


                                 - 4 -
Mejía intended to enter a guilty plea, and a change of plea hearing

was held.   The court began the hearing by asking Mejía how he was

feeling.    The following conversation ensued:

            MR. MEJÍA:           I feel fine physically and mentally
                                 in spite of the fact that I have
                                 some health conditions. I have high
                                 blood pressure. I have a hernia in
                                 my groin. I also take medication for
                                 cholesterol. And finally I’m taking
                                 medication to be able to sleep, as
                                 well as for depression.

            COURT INTERPRETER:   Correction. I’m taking medication
                                 for depression in order to be able
                                 to sleep because I can’t sleep.

            THE COURT:           So you’re taking for cholesterol
                                 some medicine and to help you to
                                 sleep?

            MR. MEJÍA:           Yes. And    also   for   high   blood
                                 pressure.

            THE COURT:           And how often do you take these
                                 medicines?

            MR. MEJÍA:           Daily.

            THE COURT:           In the morning or except the one to
                                 sleep which is at night?

            MR. MEJÍA:           No, Your Honor, I take all my
                                 medication at night because I work
                                 in   the   kitchen  at   the   MDC
                                 institution.

            Satisfied with Mejía's answers, the court moved on with

the plea colloquy before ultimately concluding that Mejía was

competent to plea.   The court accepted Mejía's guilty plea to both

counts of the indictment.



                                 - 5 -
            Mejía subsequently requested that González file a motion

to withdraw as his attorney and a motion to withdraw his plea of

guilty.    At the hearing on those motions, Mejía told the judge

that he did not trust González and that his "Constitutional

[r]ights as an inmate" had been violated.          When the judge asked

"which ones?", Mejía did not name any specific rights, saying only

that he thought there were more motions that González should have

filed.    Mejía also asserted that the court should grant his motion

to withdraw his guilty plea because he was innocent.            The judge

pressed Mejía to explain how his assertion of innocence could be

reconciled with a pro se motion he had filed that admitted his

participation in the conspiracy and encouraged the court to see

his role as a minor participant.        When Mejía was unable to explain

which of those positions was the truth, the judge denied both his

motion to withdraw his plea of guilty and González's motion to

withdraw as counsel, explaining to Mejía that he did not have a

right to counsel of his choice, that González was a well-regarded

and experienced attorney, and that, in the absence of specific

allegations regarding the inadequacy of González's representation,

there was no reason for the court to grant the motion to withdraw.

            At the sentencing hearing, Mejía stated that he had not

reviewed   the   presentence   report    (PSR)   with   González,   despite

González's assurance to the contrary. The court therefore reviewed

and discussed relevant portions of the PSR with Mejía, and Mejía


                                 - 6 -
indicated that the information regarding his personal background,

finances, and criminal record was correct.   In addition, González

argued that the guideline range should have been lower than the

range calculated in the PSR and that Mejía should be sentenced to

the statutory minimum sentence of 120 months.    The district court

ultimately sentenced Mejía to 121 months' imprisonment.        This

appeal followed.

                                II.

A.   Medication Inquiry During Plea Colloquy

          Mejía contends that the district court violated Federal

Rule of Criminal Procedure 11 by insufficiently inquiring about

the medications he was taking and their effect on his capacity to

make an intelligent and voluntary guilty plea.   Because Mejía did

not move to withdraw his guilty plea on this ground in the district

court,1 our review is for plain error.       See United States v.

Mescual-Cruz, 387 F.3d 1, 7 (1st Cir. 2004) ("An unobjected-to

error in the Rule 11 colloquy is reversible error only upon a

showing of plain error.").   Pursuant to the plain error standard,

Mejía must show "(1) that an error occurred (2) which was clear or



     1 Although Mejía did move to withdraw his guilty plea, he did
not articulate in the motion a particular reason why it should be
withdrawn, requesting only that "his change of plea to guilty be
vacated, and a hearing be had if necessary." United States v.
Mejía-Encarnación, No. 3:12-cr-00567-PG, ECF No. 244, at 1 (D.P.R.
2015). At the hearing on the motion, he asserted only that the
plea should be withdrawn because he was innocent.


                               - 7 -
obvious and which not only (3) affected his substantial rights,

but also (4) seriously impaired the fairness, integrity, or public

reputation of judicial proceedings."        United States v. Delgado-

Hernández, 420 F.3d 16, 20 (1st Cir. 2005) (alteration omitted)

(quoting United States v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001)).

          As a general matter, "[w]hen a defendant in a Rule 11

hearing confirms that he is on medication, the district court has

a duty to inquire into the defendant's capacity to enter a plea."

Cody v. United States, 249 F.3d 47, 52 (1st Cir. 2001).      Here, the

record shows that the district court did ask follow-up questions

of Mejía to discover the purpose, timing, and frequency of the

medications he was taking. Although the court did not specifically

inquire into the names and doses of the medication, there is "no

settled rule that a hearing cannot proceed unless precise names

and quantities of drugs have been identified."        United States v.

Kenney, 756 F.3d 36, 47 (1st Cir. 2014) (quoting United States v.

Savinon-Acosta, 232 F.3d 265, 269 (1st Cir. 2000)).

          Mejía argues that, pursuant to our decision in United

States v. Parra-Ibañez, 936 F.2d 588, 596 (1st Cir. 1991), the

court was nonetheless required to inquire into the effect of each

medication.     In that case, we held that the district court erred

by   "failing    to   explore   questions    raised   by   appellant's

acknowledged use of prescription medications" after the defendant

indicated that within the last 24 hours he had ingested three


                                - 8 -
medications, including one to "control [his] nerves."                Id. at 590.

Since Parra-Ibañez was decided, however, we have clarified that

the court's error was a "failure to make any further inquiry

whatsoever" into the defendant's capacity to enter a voluntary

plea.     United States v. Llanos-Falero, 847 F.3d 29, 34 (1st Cir.

2017).    Further, we have explained that the circumstances of that

case -- "the defendant had, prior to the plea, revealed a history

of psychiatric treatment and drug abuse sufficient to justify a

psychiatric evaluation for competency," and then "after the plea,

there    was    additional   concrete    evidence     of   serious    emotional

disturbance" -- distinguish it from cases that involve a defendant

with no known mental health or drug abuse issues, such as this

one. Savinon-Acosta, 232 F.3d at 269. Instead, we have emphasized

that the essential inquiry is whether any medication taken by the

defendant will affect his ability to understand the proceedings or

enter a voluntary guilty plea.          See Llanos-Falero, 847 F.3d at 34

(upholding plea colloquy on plain error review where the court

asked the defendant only "Do you feel okay today?" and "Can you

make a voluntary and knowing plea?").

               Here, although the court did not specifically inquire

whether    the    medications   affected    Mejía's    ability   to     enter   a

voluntary plea, the court did ask Mejía how he was feeling, and he

responded that he felt fine "physically and mentally." (Emphasis

added.)    Further, we are satisfied that Mejía's responses to the


                                   - 9 -
court's general questions regarding the voluntariness of his plea,2

when        considered   together   with   his   performance   throughout   the

hearing, were sufficient to support a finding by the court that he

was not under the influence of any medication and was competent to

plea.         See Savinon-Acosta, 232 F.3d at 269 (stating that "the

defendant's own performance in the course of a colloquy may

confirm, or occasionally undermine, his assurances").               After the

court explained that it was too late for the government to submit

a plea agreement, Mejía affirmed that he understood "perfectly"

that he now had to "decide between the two options that had been

offered" -- going to trial or entering a straight guilty plea.

When the court asked which one he chose, he said, "I plead guilty.

I accept the guilt."         Then, the court started to proceed with the

plea colloquy, but Mejía insisted that he did not have enough time

to meet with his attorney to go over the evidence against him and

requested that the court give him time to confer with his attorney,

which it did.        Contrary to Mejía’s contention that his actions at

the hearing were "erratic," Mejía's behavior demonstrated that he

was aware of exactly what was happening, what his choices were,



        2
        The court asked standard questions regarding Mejía’s
understanding of the charges and evidence against him, the
consequences of pleading guilty, his opportunity to consult with
counsel, the range of possible sentences for the crimes with which
he had been charged, and whether he had been improperly coerced or
induced into pleading guilty. Mejía answered each question clearly
and directly.


                                      - 10 -
and what rights he had during the hearing.         It was therefore not

erroneous for the court to conclude that he was competent to plea

without further inquiry into his medications or mental state.         See

United States v. Morrisette, 429 F.3d 318, 323 (1st Cir. 2005)

(finding   no   error   where,   "after    observing   [the   defendant's]

demeanor first hand, the district court made an explicit finding

that [he] was competent to enter the guilty plea"). Hence, Mejía's

argument fails at the first step of the plain error analysis.

B.   Motion for Substitute Counsel

           Mejía contends that the district court erred by denying

his third motion for substitute counsel because his relationship

with counsel suffered from a lack of trust that amounted to a

conflict of interest.      We review the denial of the motion for

substitute counsel for abuse of discretion.        See United States v.

Karmue, 841 F.3d 24, 31 (1st Cir. 2016).

           "A criminal defendant's Sixth Amendment right to counsel

is a right of the highest order."          United States v. Jones, 778
F.3d 375, 388 (1st Cir. 2015).       Although an "essential component

of that right is the accused's opportunity to obtain counsel of

his own choice," United States v. Díaz-Rodríguez, 745 F.3d 586,

590 (1st Cir. 2014) (quoting United States v. Panzardi Alvarez,

816 F.2d 813, 815 (1st Cir. 1987)), the Sixth Amendment does not

give a defendant "an unbounded right to the particular counsel of

his choosing," Jones, 778 F.3d at 388.         To determine whether the


                                  - 11 -
district court's denial of a motion for substitute counsel violated

the defendant's Sixth Amendment rights, we assess three factors:

"(1) the timeliness of the motion; (2) the adequacy of the court's

inquiry    into   the   defendant's      complaint;   and   (3)   whether   the

conflict between the defendant and his counsel was so great that

it resulted in a total lack of communication preventing an adequate

defense."     United States v. Kar, 851 F.3d 59, 65 (1st Cir. 2017)

(quoting United States v. Francois, 715 F.3d 21, 28 (1st Cir.

2013)).    Because the government does not challenge the timeliness

of Mejía's motion, we begin with the second factor: the adequacy

of the court's inquiry.

             Although Mejía asserts that he was "not allowed to

articulate his reasons" for seeking substitute counsel and did not

have an opportunity to explain the asserted conflict of interest,

the   record      demonstrates    that     the    court   gave    him   several

opportunities at the hearing to explain his concerns with his

counsel's representation.          When Mejía initially asserted broad

complaints such as lack of trust, ineffective assistance, and

violation of his constitutional rights, the court asked clarifying

questions.     In particular, the court asked Mejía to articulate how

he thought his constitutional rights had been violated and why he

did not trust his attorney, but Mejía was unable to point to any

concrete    problems    with     González's      representation    other    than




                                    - 12 -
González’s    failure   to   file   unspecified   motions.3       The   court

correctly determined that this vague complaint alone was not a

sufficient reason to justify substitution of counsel.             See United

States v. Woodard, 291 F.3d 95, 108 (1st Cir. 2002) (holding that

an attorney's failure to file a "motion that he considered to be

meritless does not constitute good cause for substitution of

counsel").     Contrary to Mejía's contention, the court's thorough

inquiry was more than adequate to allow the district court to

determine whether substitution of counsel was necessary. See,

e.g., United States v. Allen, 789 F.2d 90, 93 (1st Cir. 1986)

(holding that the court's inquiry was "comprehensive" where "[t]he

court invited appellant to make a statement, listened to his

reasons for being dissatisfied with his counsel, and found them to

be without merit").

             With regard to the third factor, a "total lack of

communication preventing an adequate defense," Mejía contends that

González had a conflict of interest that prevented him from

adequately    representing    Mejía   with   respect   to   his   motion   to

withdraw his guilty plea.       However, Mejía has never explained --



     3 Mejía's assertion that he would have explained the alleged
conflict of interest and violations of his rights if given the
chance at the hearing is undermined by his failure to do so in his
briefing on appeal. Mejía has never identified what motion he
wanted González to file or how González's failure to file that
motion affected his constitutional rights or led to a conflict of
interest.


                                    - 13 -
at the hearing or now on appeal -- the specifics of the alleged

conflict of interest, other than his disagreement with González's

decision not to file motions that Mejía thought should have been

filed.    "Disfavoring counsel's guidance is distinct from failing

to   communicate     with   counsel,"   and   Mejía   is   not   entitled   to

substitute counsel merely because he disagreed with unspecified

strategic decisions made by González.          Kar, 851 F.3d at 66.

           Moreover, the record reflects that González continued to

represent Mejía to the best of his ability despite the alleged

breakdown in trust and communication.            González met with Mejía

after the change of plea hearing and fulfilled Mejía's request

that he file motions to withdraw the guilty plea and to withdraw

as counsel, despite the fact that Mejía was no longer cooperating

with González's efforts to represent him.          At the beginning of the

hearing   on   the    motions,   González     explained    Mejía's   position

regarding the motion for substitute counsel. Following the court's

denial of the motion for substitute counsel, González continued to

meet with Mejía to prepare for sentencing and zealously represented

him at the sentencing hearing, arguing for the statutory minimum

sentence despite Mejía's refusal to cooperate with González and to

participate in the preparation of the PSR.            See United States v.

Myers, 294 F.3d 203, 209 (1st Cir. 2002) (upholding denial of

motion for substitute counsel where the attorney "continued to




                                   - 14 -
represent the appellant to the bitter end, and represented him

proficiently").

            Thus, the record demonstrates that despite the alleged

breakdown in communication between Mejía and González, González

was still able to adequately represent Mejía, and that any effect

on   the   representation   was   caused   by   Mejía's   own   refusal    to

participate in his representation, not on a breakdown of trust or

communication.    See United States v. Reyes, 352 F.3d 511, 516 (1st

Cir. 2003) (stating that "a defendant cannot compel a change to

counsel by the device of refusing to talk with his lawyer").              The

district court therefore did not abuse its discretion when it

denied Mejía's third motion for substitute counsel.

            Affirmed.




                                  - 15 -